DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 December 2021 has been entered.
Status of the Claims
3.	This action is in response to papers filed 1 December 2021 in which claims 1, 4, and 12 were amended, no claims were canceled, and new claim 21 was added.  All of the amendments have been thoroughly reviewed and entered.  
Any previous rejections not reiterated below are withdrawn in view of the amendments.  
Applicant’s arguments have been thoroughly reviewed and are addressed following the rejections necessitated by the amendments.
	Claims 1, 3-13, and 21 are under prosecution.
4.	This Office Action includes new rejections necessitated by the amendments.


Claim Interpretation
5.	The claims are subject to the following interpretation:
A.	Claim 1 (upon which claims 3-13 and 21 depend) is amended to include a seed region completely complementary to a target miRNA and comprising a cleavage site and two non-seed regions that directly flank the seed region and are also completely complementary to the target miRNA.  Thus, the claim encompasses a fully complementary oligonucleotide having a cleavage site that can be interpreted as the seed region itself and the remainder of the sensor can be interpreted as the two non-seed regions.
In addition, because the claim requires all of the nucleic acids sequences within the sensor to be completely complementary in their entirety to the target miRNA, the sensor cannot be longer than the target miRNA (because any overhangs are not complementary to sequences in the target).
B.	As noted in the previous Office Action, the species RGD of claim 12 is interpreted as being Arg-Gly-Asp, based on the one letter code for amino acids, and the peptide EPPT is interpreted as Glu-Pro-Pro-Thr, based both on the one letter code for amino acid and the actual sequence listed as SEQ ID NO: 11.
Claim Rejections - 35 USC § 101
6.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

7.	Claims 1, 3, 5-7, 9, and 21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a naturally occurring nucleic acid without significantly more. The claims recite an oligonucleotide for detection of activity of a target miRNA.  As noted in Yamasaki et al (The Plant Journal, vol. 76, pages 1045-1056, published online 15 October 2013), miRNA molecules target mRNA molecules that are perfectly complementary thereto (Abstract).  This is also taught by Liu et al (Abstract; Plant Cell, vol. 26, pages 741-753, published February 2014) and Schwab et al (Summary; Developmental Cell, vol. 8, pages 517-527, published 4 April 2005).  Thus, the claims encompass naturally occurring mRNA molecules modified to comprise members of a quencher-fluorophore pair, and are not markedly different form the naturally occurring counterpart.  
Further, this judicial exception is not integrated into a practical application because the naturally occurring mRNA molecules are merely labeled with generic members of a quencher-fluorophore pair. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed labeling or RNA molecules is routine and conventional as demonstrated by the prior art of Kim et al (The FEBS Journal, vol. 276, pages 2165-2174, published 2009), which teaches the labeling of RNA molecules with quencher-fluorophore pairs flanking a cleavage site (Figure 1D).  Cissell et al (Anal. Chem., vol. 79, pages 4754-4761, published 1 July 2007) also teach the claimed labeling, lengths and spacing (Figure 4a).  Thus, the claims encompass routine and conventional modification of naturally occurring mRNA molecules.



Claim Rejections - 35 USC § 103
8.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
10.	Claims 1 and 3-8 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cissell et al (Anal. Chem., vol. 79, pages 4754-4761, published 1 July 2007) in view of Will (U.S. Patent Application Publication No. US 2007/0077588 A1, published 5 April 2005), alternatively further in view of Qu et al (U.S. Patent Application Publication No. US 2011/0883607 A1, published 15 September 2011). 
	Regarding claims 1 and 3-4, Cissell et al teach sensor oligonucleotides, as seen in Figures 2-3 and 4A.  It is noted that the claim requires a seed region comprising a cleavage site that is completely complementary to the target miRNA, and two non-seed regions that directly flank the seed regions that are also completely complementary to the target; thus, the molecule shows in the cited figures (and, particularly, in Figure 4A) meets the limitations of the claim as the portion of the probe that binds the target can be subdivided (in any way) to meet the limitations of a completely complementary seed region and two directly flanking and completely complementary non-seed regions (e.g., the loop is the seed, and the stem portions are the non-seed portions).  Cissell et al also teach a quencher-fluorophore pair spaced apart so that quenching of emitted fluorescence is present in the probe (Figures 4A and B). 
While Cissell et al teach binding to the miRNA results in cleavage by the RNA silencing complex (Figure 1), Cissell et al do not explicitly teach the sensor (i.e., molecular beacon) comprises RNA (which results in the cleavage), or complete complementarity.
However, Will teaches molecular beacons, in the form of probes that are nucleic acids, and which are completely complementary to the target sequence (paragraph 0131).  Will also teaches the nucleic acid probes comprise both RNA and DNA (i.e., claims 3-4; paragraph 0117), and that the probes have the added advantage of reduced background fluorescence (Abstract), and thus are separated by distances that permits significant quenching of fluorescence (i.e., when not bound to the target; Abstract). Thus, Will teaches the known techniques discussed above.	
With respect to the claimed flanking, a review of the specification yields no limiting definition of the distances nor any requirement for distances or spacers between the quencher/fluorophore pair such that they “flank” the cleavage site.  Thus, the quencher-fluorophore pair shown in of Figure 4A of Cissell et al “flanks” the cleavage sited, and the claim has been given the broadest reasonable interpretation consistent with the teachings of the specification regarding a quencher-fluorophore pair that “flanks” cleavage site (In re Hyatt, 211 F.3d1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000); see MPEP 2111).
It is also noted that the placement of the quencher-fluorophore pair is not dependent upon their placement when bound to the miRNA.  
Alternatively, Qu et al teach probes for miRNA wherein both the fluorophore (i.e., reporter dye) and the quencher are attached to internal nucleotides, which maintains the reduced fluorescence (paragraph 0068) that desired by Will as discussed above.  Thus, Qu et al teach the known techniques discussed above.
It is also noted that the courts have held that the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)).  See MPEP §2144.04.
In addition, the courts have stated:
similar properties may normally be presumed when compounds are very close in structure. Dillon, 919 F.2d at 693, 696, 16 USPQ2d at 1901, 1904. See also In re Grabiak, 769 F.2d 729, 731, 226 USPQ 870, 871 (Fed. Cir. 1985) (“When chemical compounds have very close’ structural similarities and similar utilities, without more a prima facie case may be made.”). Thus, evidence of similar properties or evidence of any useful properties disclosed in the prior art that would be expected to be shared by the claimed invention weighs in favor of a conclusion that the claimed invention would have been obvious. Dillon, 919 F.2d at 697-98, 16 USPQ2d at 1905; In re Wilder, 563 F.2d 457, 461, 195 USPQ 426, 430 (CCPA 1977); In re Linter, 458 F.2d 1013, 1016, 173 USPQ 560, 562 (CCPA 1972) (see MPEP 2144.08(d)).


The courts have also stated:

[c]ompounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious) (see MPEP 2144.09).

The courts have further found that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See MPEP 2144.05 II.
Therefore, the claimed flanking of the quencher-fluorophore pair relative to the seed region and/or cleavage site merely represent an obvious variant of, and/or an obvious rearrangement of, and/or routine optimization of the placement of the structural limitations of the probe found in the cited prior art, which is alternatively emphasized in the teachings of Qu et al discussed above.
MPEP 716.01(c) makes clear that “[t]he arguments of counsel cannot take the place of evidence in the record” (In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965)). Thus, counsel’s mere arguments cannot take the place of evidence in the record.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the sensor of Cissell et al with the teachings of Will (alternatively further in view of the teachings of Qu et al) to arrive at the instantly claimed sensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a sensor having the added advantage of providing reduced background fluorescence as explicitly taught by Will (Abstract), which, alternatively, is also achieved by internally placing the fluorophore/quencher pair as taught by Qu et al (paragraph 0068).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Will (and, alternatively, the teachings of Qu et al also well) could have been applied to the sensor of Cissell et al with predictable results because the known techniques of Will (and, alternatively, the teachings of Qu et al also well) predictably result in useful labeled nucleic acids.
	Regarding claims 5-7, the sensor of claim 1 is discussed above, Will teaches probes that are 25 nucleotides in length (i.e., between 8 and 100 nucleotides; paragraph 0131), and Cissell et al teach the miRNA is shorter than the probe (Figure 4a).  Thus, it would have been obvious to have a sensor in the claimed range (i.e., claims 5-6).  Because the pair is on the ends of the sensor (Figure 4a of Cissell et al), it would have been obvious to have the pair distance of claim 7. 
Alternatively, it is reiterated that the courts have held that:
 the rearrangement of parts within a device is obvious when the arrangement does not specifically modify the operation of the device;
Similar properties may normally be presumed when compounds are very close in structure; and
 Compounds which are position isomers are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties;
Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see MPEP 2144.05 II); and
Qu et al also teach lengths of 25 nucleotides (paragraphs 0005 and 0026). 
It is further noted that the courts have stated where the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985) (see MPEP 2144.05.01).  
Therefore, the claimed length ranges and placement ranges merely represent an obvious variant, and/or an obvious rearrangement of the pair over the prior art, and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
Regarding claim 8, the sensor of claim 1 is discussed above.  Will teaches the emission maxima of 604 nm (paragraph 0252) and 663 nm (e.g., Cy5; paragraph 0254) both of which are in the claimed range.  It is also noted that Qu et al teach Cy5 (paragraph 0065).
It is also reiterated that the courts have stated where the claimed ranges overlap or lie inside the ranges disclosed by the prior art and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists, and that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.
Therefore, the claimed ranges and placements of the pair merely represent an obvious variant and/or routine optimization of the values of the cited prior art.
Applicant is again cautioned to avoid merely relying upon counsel’s arguments in place of evidence in the record.
11.	Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cissell et al (Anal. Chem., vol. 79, pages 4754-4761, published 1 July 2007) in view of Will (U.S. Patent Application Publication No. US 2007/0077588 A1, published 5 April 2005) alternatively further in view of Qu et al (U.S. Patent Application Publication No. US 2011/0883607 A, published 15 September 2011), as applied to claim 1 above, and further in view of Kazakov et al (PCT International Patent Application Publication No. WO 2010/120803 A2, published 10 October 2010).
	Regarding claim 9, the sensor of claim 1 is discussed above in Section 10.
	While Cissell et al teach detection of let-7 (Figure 4b), and while Qu et al mention let-7 (paragraph 0141), neither Cissell et al nor Will, nor, alternatively, Qu et al, teach detection of let-7a.
	However, Kazakov et al teach let-7a is useful for detection of prostate cancer (page 2).  Thus, Kazakov et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the sensor of Cissell et al in view of Will and, alternatively, further in view of Qu et al, with the teachings of Kazakov et al to arrive at the instantly claimed sensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a sensor having the added advantage of detection of molecules useful in detection prostate cancer as explicitly taught by Kazakov et al (page 2).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Kazakov et al could have been applied to the sensor of Cissell et al in view of Will and, alternatively, further in view of Qu et al, with predictable results because the known techniques of Kazakov et al predictably result in sensors for cancer detection.
12.	Claims 10-13 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cissell et al (Anal. Chem., vol. 79, pages 4754-4761, published 1 July 2007) in view of Will (U.S. Patent Application Publication No. US 2007/0077588 A1, published 5 April 2005) alternatively further in view of Qu et al (U.S. Patent Application Publication No. US 2011/0883607 A1, published 15 September 2011), as applied to claim 4 above, and further in view of Lu et al (U.S. Patent Application No. 2010/0004316 A, published 7 January 2010).
Regarding claims 10-13, the sensor of claim 4 is discussed above in Section 10.
	Neither Cissell et al nor Will, nor, alternatively, Qu et al, teach additional ligands.
	However, Lu et al teach molecules useful for delivering nucleic acids to cells (Abstract), wherein RNA molecules are attached, vial thiol crosslinking (i.e., claim 13), which is covalent (i.e., claim 10), to RGD peptide ligands (i.e., claims 11-12; paragraphs 0203 and 0067).  Thus, Lu et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the sensor of Cissell et al in view of Will and, alternatively, further in view of Qu et al, with the teachings of Lu et al to arrive at the instantly claimed sensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a sensor having the added advantage of having a ligand useful for transport of the nucleic acids senor into a cell as explicitly taught by Lu et al (Abstract).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Lu et al could have been applied to the sensor of Cissell et al in view of Will and, alternatively, further in view of Qu et al, with predictable results because the known techniques of Lu et al predictably result in sensors for RNA assays in cells.
13.	Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Cissell et al (Anal. Chem., vol. 79, pages 4754-4761, published 1 July 2007) in view of Will (U.S. Patent Application Publication No. US 2007/0077588 A1, published 5 April 2005) alternatively further in view of Qu et al (U.S. Patent Application Publication No. US 2011/0883607 A1, published 15 September 2011) as applied to claim 1 above, and further in view of Tuschl et al (U.S. Patent Application Publication No. US 2005/0182005 A1, published 18 August 2005).
	Regarding claim 21, the sensor of claim 1 is discussed above in Section 10.
	None of the cited references teach SEQ ID NO:7.
	However, Tuschl et al teach probes for miRNA molecules, in the form of anti-microRNA molecules (Abstract), including molecules having SEQ ID No: 7 (i.e., has-miR-128b; Table 1), which has the added advantage of being complementary to a human miRNA sequence (paragraph 0080).  Thus, Tuschl et al teach the known techniques discussed above.
It would therefore have been obvious to a person of ordinary skill in the art to have modified the sensor of Cissell et al in view of Will and, alternatively, further in view of Qu et al, with the teachings of Tuschl et al to arrive at the instantly claimed sensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a sensor having the added advantage of having a using a probe for human miRNA sequences as explicitly taught by Tuschl et al (paragraph 0080).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Tuschl et al could have been applied to the sensor of Cissell et al in view of Will and, alternatively, further in view of Qu et al, with predictable results because the known techniques of Tuschl et al predictably result in sensors for assays of human miRNAs.
Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
15.	Claims 1, 3 and 5-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,086,093 B2. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims contain the same limitations.  The additional limitations of the ‘093 patent are encompassed by the open claim language “comprising” found in the instant claims.
16.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,086,093 B2 as applied to claim 3 above, and further in view of Will (U.S. Patent Application Publication No. US 2007/0077588 A1, published 5 April 2005) based on the citations and rationale provided above.
17.	Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,086,093 B2 as applied to claim 3 above, and further in view of Echwald et al (U.S. Patent Application Publication No. US 2009/0137504 A1, published 28 May 2009).
	Regarding claim 4, the sensor of claim 1 is discussed above.
	The ‘093 claims do not claim LNA.
	However, Echwald et al teach the use of LNA in microRNA applications (Abstract), and that LNA has the added advantage of preferential miRNA binding and stability (paragraph 0105).  Thus, Echwald et al teach the known techniques discussed above.	
It would therefore have been obvious to a person of ordinary skill in the art to have modified the ‘093 claims with the teachings of Echwald et al to arrive at the instantly claimed sensor with a reasonable expectation of success.  The ordinary artisan would have been motivated to make the modification because said modification would have resulted in a sensor having the added advantage of preferential miRNA binding and stability as explicitly taught by Echwald et al (paragraph 0105).  In addition, it would have been obvious to the ordinary artisan that the known techniques of Echwald et al could have been applied to the ‘093 claims with predictable results because the known techniques of Echwald et al predictably result in nucleic acids useful for miRNA binding.
18.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,086,093 B2 as applied to claim 1 above, and further in view of Tuschl et al (U.S. Patent Application Publication No. US 2005/0182005 A1, published 18 August 2005) based on the citations and rationale provided above.
Prior Art
19.	The following prior art references are hereby made of record but are not utilized in any rejection above.
	A.	Hartig et al (J. Am. Chem. Soc., 2004 vol. 126, pages 722-729) teaches molecular beacon probes for  miRNA targets (e.g., Fig. 4).
B.	Bartel et al (U.S. Patent Application Publication No. US 2006/0185027 A1, published 17 August 2006) teach SEQ ID NO: 7 (paragraph 0832).
Response to Arguments
20.	Applicant's arguments filed 1 December 2021 (hereafter the “Remarks”) have been fully considered but they are not persuasive for the reasons discussed below.
A.	Applicant argues on pages 6-7 of the Remarks that 35 U.S.C. 101 has been misapplied because the claimed sensor oligonucleotide were not routine and conventional.
However, as noted in the rejections above, the claims are sufficiently broad so as to encompass a naturally occurring nucleic acid without significantly more. The claims recite an oligonucleotide for detection of activity of a target miRNA.  Further, this judicial exception is not integrated into a practical application because the naturally occurring mRNA molecules are merely labeled with generic members of a quencher-fluorophore pair, which is routine and conventional as demonstrated by the prior art cited above.  
Thus, the claims encompass routine and conventional modification of naturally occurring mRNA molecules, and the rejection is maintained for the reasons discussed above.
	B.	Applicant’s remaining arguments have been considered but are moot in view of the new rejections necessitated by the amendments.
Conclusion
21.	No claim is allowed.
22.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert T. Crow whose telephone number is (571)272-1113. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave T. Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Robert T. Crow
Primary Examiner
Art Unit 1634



/Robert T. Crow/Primary Examiner, Art Unit 1634